  Case 3:21-cr-00079-JAG Document 1 Filed 07/14/21 Page 1 of 2 PageID# 1
                                                                                           I       L    E

                                                                                           JUL U'^            y
                                                                                      CLERK. U.S. DISTRICT COUKl
                  IN THE UNITED STATES DISTRICT COURT FOR THE                               RICHMOND. VA
                              EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


 UNITED STATES OF AMERICA
                                                        CaseNo. 3:21CR0"T^
                 V.

                                                        18 U.S.C. § 1505
 BRUCE H. MATSON,                                      Obstruction of an Official Proceeding
                                                       (Count 1)
                 Defendant.


                                  CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:


                                  GENERAL ALLEGATIONS


        At all times material to this Information, unless otherwise stated:

        1.     Defendant BRUCE H. MATSON was an attorney who practiced bankruptcy law

at the Richmond, Virginia-based law firm LeClairRyan.

       2.      LandAmerica Financial Group, Inc.(LFG), was one of the largest title insurance

companies in the United States. Headquartered in Glen Allen, Virginia, LFG owned numerous

subsidiaries that provided additional services related to real estate transactions.

       3.      In or about November 2008, LFG filed for Chapter 11 bankruptcy protection in

the U.S. Bankruptcy Court for the Eastern District of Virginia, Richmond Division, Case No. 08-

35994-KRH.


       4.      In or about November 2009, the Bankruptcy Court approved a Joint Chapter 11

Plan that had been agreed to by the majority of LFG's creditors. The Plan established a

liquidating trust(the LFG Liquidation Trust or the Trust) to facilitate the liquidation of LFG's

remaining assets and the orderly distribution of those assets to creditors.
  Case 3:21-cr-00079-JAG Document 1 Filed 07/14/21 Page 2 of 2 PageID# 2




         5.      Defendant BRUCE H. MATSON was appointed the LEG Liquidation Trustee. In

that role, MATSON served as the fiduciary responsible for administering the LFG Liquidation

Trust.


         6.      The United States Trustee Program is the component of the Department of Justice

responsible for overseeing the administration of cases and private trustees under 28 U.S.C. § 586

and 11 U.S.C. § \(}\,etseq. The Program has broad administrative, regulatory and enforcement

authority to promote the integrity and efficiency of the bankruptcy system for the benefit of all

stakeholders—debtors, creditors, and the public. As such, the Program is an agency of the

United States as defined by 18 U.S.C. § 6.


                                           COUNT ONE
                              (Obstruction of an Official Proceeding)

         THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:


         7.      Between on or about August 25, 2019, and on or about November 25, 2019,

within the Eastern District of Virginia and elsewhere, the defendant, BRUCE H. MATSON,did

corruptly influence, obstruct and impede, and endeavor to influence, obstruct and impede, the

due and proper administration of the law under which a pending proceeding was being had

before an agency ofthe United States, that is the United States Trustee Program.

         (In violation of Title 18, United States Code, Section 1505).


                                                RAJ PAREKH
                                                ACTING UNITED STATES ATTORNEY




                                          By:                    '^jU' vMcDT-Ho
                                                Katherine Lee Martin
                                                Kevin S. Elliker
                                                Assistant United States Attorneys
